Citation Nr: 1001037	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-30 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for Meniere's disease.


REPRESENTATION

Appellant represented by:	William G. Buchholz, II, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, Ms. R. L.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to July 
1991.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).


FINDING OF FACT

The medical evidence of record shows that the Veteran's 
Meniere's disease is manifested by weekly vertigo, daily 
dizziness, and tinnitus.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for Meniere's disease have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.385, 4.87, 
Diagnostic Codes 6204, 6205, 6260 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Prior to initial adjudication, a letter dated 
in August 2006 satisfied the duty to notify provisions.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran's service treatment records, VA 
medical treatment records, and Social Security Administration 
(SSA) records have been obtained.  VA examinations were 
provided to the Veteran in connection with his claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the Veteran's claim, because the appeal of 
this issue is based on the assignment of an initial 
evaluation following an initial award of service connection 
for Meniere's disease.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Instead, evidence contemporaneous with the claim 
and the initial rating decision are most probative of the 
degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous."  Fenderson, 12 
Vet. App. at 126.  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, staged ratings may be 
assigned for separate periods of time.  Id.

Service connection for Meniere's disease was granted by a 
July 2006 rating decision and a 30 percent evaluation was 
assigned under 38 C.F.R. § 4.87, Diagnostic Code 6205, 
effective July 19, 2006.  A subsequent July 2009 rating 
decision maintained the 30 percent evaluation, but assigned 
it under 38 C.F.R. § 4.87, Diagnostic Code 6205-6204, 
effective July 19, 2006.  In the selection of code numbers 
assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined. With injuries 
and diseases, preference is to be given to the number 
assigned to the injury or disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2009).  The hyphenated 
diagnostic code in this case indicates that Meniere's 
syndrome, under Diagnostic Code 6205, was the 
service-connected disorder, and a peripheral vestibular 
disorder, under Diagnostic Code 6204, was a residual 
condition.  The July 2009 rating decision also assigned a 
separate 10 percent evaluation for tinnitus under 38 C.F.R. § 
4.87, Diagnostic Code 6260, effective July 19, 2006.

Numerous private medical records dated from November 2003 
through November 2008 include multiple complaints and 
diagnoses of Meniere's disease, vertigo, and dizziness.

A January 2004 letter from a private physician stated that on 
audiological testing the veteran had "essentially normal 
hearing."

A March 2004 private audiological examination report stated 
that, using the W22/A word list, speech recognition was 96 
percent in the right ear and 100 percent in the left ear.  
The impression was within normal limits to mild sensorineural 
hearing loss in the right ear and "borderline" within 
normal limits in the left ear.  A private medical report 
dated the same day stated that the veteran's audiogram 
revealed "a right mild primarily high frequency 
sensorineural hearing loss and normal hearing on the left."

In a January 2007 VA ear disease examination report, the 
Veteran complained of daily feelings of motion sickness, 
queasiness, and unsteadiness which lasted for approximately 5 
to 20 minutes per occurrence.  He also reported decreased 
hearing and tinnitus.  On physical examination, there was 
mild scarring on the Veteran's eardrums.  The diagnosis was 
Meniere's disease.  The examiner stated that the Veteran 
experienced vertigo approximately once per month and motion 
sickness, dizziness, and queasiness approximately daily.

In a February 2007 VA audiological examination report, the 
Veteran complained of bilateral hearing loss, greater in the 
left than the right.  On audiological testing the pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
25
30
30
LEFT
20
15
25
20
15

The average pure tone threshold was shown as 23 decibels in 
the right ear and 19 decibels in the left ear.  Using the 
Maryland CNC word list, speech recognition was 100 percent in 
the right ear and 100 percent in the left ear.

In a June 2009 VA ear disease examination report, the Veteran 
complained of vertigo approximately 4 to 5 times per week and 
dizziness on a daily basis.  The Veteran reported that each 
episode of dizziness had a duration ranging from minutes to 
hours.  On physical examination, no abnormality was noted.  
The diagnosis was Meniere's disease with symptoms as 
described above.

A June 2009 VA audiological examination was conducted and 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
25
30
30
LEFT
25
20
30
25
20

The average pure tone threshold was shown as 23 decibels in 
the right ear and 24 decibels in the left ear.  Using the 
Maryland CNC word list, speech recognition was 100 percent in 
the right ear and 100 percent in the left ear.

The medical evidence of record shows that the Veteran's 
Meniere's disease is manifested by weekly vertigo, daily 
dizziness, and tinnitus.  Under Diagnostic Code 6205, 
Meniere's syndrome warrants a 30 percent evaluation for 
hearing impairment with vertigo less than once a month, with 
or without tinnitus.  A 60 percent evaluation is warranted 
for hearing impairment with attacks of vertigo and cerebellar 
gait occurring from one to four times a month, with or 
without tinnitus.  A 100 percent evaluation is warranted for 
hearing impairment with attacks of vertigo and cerebellar 
gait occurring more than once weekly, with or without 
tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6205.  Meniere's 
syndrome is to be rated either under these criteria or by 
separately rating vertigo (as a peripheral vestibular 
disorder), hearing impairment, and tinnitus, whichever method 
results in a higher overall rating, with the provision that a 
rating for hearing impairment, tinnitus, or vertigo is not to 
be combined with a rating under Diagnostic Code 6205.  Id. at 
Note.

The Veteran's Meniere's disease is current rated separately, 
as peripheral vestibular disorder and tinnitus, as provided 
in the Note to Diagnostic Code 6205.  Peripheral vestibular 
disorder is rated as 30 percent disabling under Diagnostic 
Code 6204 and tinnitus is rated as 10 percent disabling under 
Diagnostic Code 6260.  Both of these ratings are the highest 
available under their respective diagnostic codes.  38 C.F.R. 
§ 4.87, Diagnostic Codes 6204, 6260.  Accordingly, an 
increased initial evaluation is not warranted for the 
separate ratings of peripheral vestibular disorder and 
tinnitus.

Under Diagnostic Code 6205, a separate evaluation is also 
allowed for hearing loss resulting from Meniere's syndrome.  
However, the medical evidence of record does not show that 
the Veteran has a hearing loss disability for VA purposes.  
Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  The February 2007 and June 2009 VA audiological 
examination reports demonstrate that the Veteran's 
audiological manifestations to not meet the criteria for a 
hearing loss disability for VA purposes.  In addition, there 
is no other medical evidence of record that provides a 
diagnosis of hearing impairment for VA purposes.  
Accordingly, the Veteran does not have a hearing loss 
disability for VA purposes.  As such, an increased initial 
evaluation for Meniere's disease is not warranted on the 
basis of a separate evaluation for hearing loss.

As for an increased initial evaluation under the ratings 
provided in Diagnostic Code 6205 itself, all levels of 
evaluation require that the Veteran have hearing impairment.  
38 C.F.R. § 4.87, Diagnostic Code 6205.  As stated above, the 
medical evidence of record does not show that the Veteran has 
a hearing loss disability for VA purposes.  As such, an 
increased initial evaluation is not warranted under 
Diagnostic Code 6205.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the assigned evaluation reflects the 
degree of impairment shown since the date of the grant of 
service connection for Meniere's disease, there is no basis 
for staged ratings with respect to this claim.  Fenderson, 12 
Vet. App. at 126.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual Veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Schedule 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render his 
disabilities rating for Meniere's disease inadequate.  The 
Veteran's Meniere's disease was evaluated under to 38 C.F.R. 
§ 4.87, Diagnostic Code 6205, the criteria of which is found 
by the Board to specifically contemplate the Veteran's level 
of disability and symptomatology.  As noted above, the 
Veteran's Meniere's disease is manifested by weekly vertigo, 
daily dizziness, and tinnitus.  When comparing this 
disability picture with the symptoms contemplated by the 
Schedule, the Board finds that the Veteran's symptoms are 
more than adequately contemplated by the disabilities rating 
for his Meniere's disease.  A rating in excess of the 
currently assigned rating is provided for certain 
manifestations of Meniere's disease, but the medical evidence 
reflects that those manifestations are not present in this 
case.  The criteria for the currently assigned separate 
ratings for the symptoms of the Veteran's Meniere's disease 
more than reasonably describe the Veteran's disability level 
and symptomatology and, therefore, the currently assigned 
schedular evaluation is adequate and no referral is required.  
See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 
C.F.R. §§ 3.385, 4.87, Diagnostic Codes 6204, 6205, 6260.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show findings that meet the criteria for an 
initial evaluation in excess of 30 percent, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); see also Massey, 7 Vet. App. at 208.


ORDER

An initial evaluation in excess of 30 percent for Meniere's 
disease is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


